                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

TAMARA KOSCHNITZKE,                            )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )          Case No. CIV-18-1145-G
                                               )
ANDREW SAUL,                                   )
Commissioner of Social Security,               )
                                               )
       Defendant.                              )

                                          ORDER

       On June 27, 2019, the Court entered an Order and a Judgment reversing the decision

of the Social Security Administration and granting Defendant’s request to remand this case

for further proceedings. See Doc. Nos. 18, 19. Now before the Court is Plaintiff’s Motion

for Attorney’s Fees Under the Equal Access to Justice Act, 28 U.S.C. §§ 2412 et seq. See

Pl.’s Mot. (Doc. No. 20) and supplements thereto (Doc. Nos. 22, 23). Plaintiff’s Motion

represents that Defendant has stipulated to Plaintiff’s request of $5750.00 in fees. See Pl.’s

Mot. at 1.

       Having considered Plaintiff’s unopposed request and the relevant record, the Court

finds that: “(1) [P]laintiff is a ‘prevailing party’; (2) the position of the United States was

not ‘substantially justified’; and (3) there are no special circumstances that make an award

of fees unjust” in this case. Hackett v. Barnhart, 475 F.3d 1166, 1172 (10th Cir. 2007)

(quoting 28 U.S.C. § 2412(d)(1)(A)). Accordingly, the Court GRANTS Plaintiff’s request

and awards fees in the amount of $5750.00, with said amount to be paid directly to Plaintiff

and sent in care of Miles L. Mitzner, P.O. Box 5700, Edmond, Oklahoma, 73083. If
attorney’s fees are also awarded under 42 U.S.C. § 406(b), Plaintiff’s counsel shall refund

the smaller award to Plaintiff in accordance with Weakley v. Bowen, 803 F.2d 575, 580

(10th Cir. 1986).

       IT IS SO ORDERED this 19th day of September, 2019.




                                            2
